BOOTH, J.
The motion for nonsuit depends upon whether the defendant is entitled to a disclosure of books, documents, etc, under section 74 of the Practice Book (1934). Informa' tion is sought concerning the contents of a chemist’s report so far as it may or may not describe the nature of certain sub' stances contained in the offending lipstick mentioned in the complaint.
The report itself is not, in the opinion of the court, a ‘W terial” paper or document under the rules. Both the motions for nonsuit and disclosure are, therefore, denied.
The motion for default for failure to plead, in view of the circumstances and the pendency of these other motions, should not be granted forthwith without an opportunity to answer or file other pleadings, which may be done within a week from the date of this memorandum.
For the foregoing reasons the motion for default is denied without prejudice of renewal, if the above course is not fob lowed by the defendant.